DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the first plurality of features and the second plurality of features are a same feature type.”  The metes and bounds of the claimed limitation can not be determined for the following reasons: it is unclear how different the features could be and be the “same.” The claims already require them to be different in that “the first plurality of features have a first size and the second plurality of 
	Claims 2-7 depend from claim 1 and inherit the deficiencies of the claim from which they depend.
	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: “same feature type” will be interpreted as requiring “all gates”, or “all fins.” Materials, structures, functions, etc., can vary and they will still be considered the “same.” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0043222 A1 (“Cho”).
Cho teaches:
1.  A computing device (e.g. tablet computer of Fig. 26, notebook computer of Fig. 27, or electronic system 1100 of Fig. 25), comprising: 
a memory (e.g. 1130, Fig. 25, see para 194-197); 

a first plurality of features (NG1 and NG2, Figs. 12-13 and 15) above a substrate (para 66); and 
a second plurality of features (DG21 and DG22, Figs. 12-13, 15) above the substrate, 
wherein the first plurality of features and the second plurality of features are a same feature type (both being types of “gates”) disposed in a first direction (x), 
wherein individual ones of the first plurality of features alternate with individual ones of the second plurality of features (DG21, NG1, DG22, and NG2 alternate, in that every other one is a dummy gate, and every other one is a normal gate; note, these features themselves alternate, and the claim does not require that no other elements are therebetween), and 
wherein the first plurality of features have a first size and the second plurality of features have a second size (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

2.  The computing device of claim 1, wherein each of the first plurality of features are disposed between a different two of the second plurality of features (each DG is between two NGs; each NG is between two DGs).  



5.  The computing device of claim 1, wherein the first size and the second size are a width in the first direction (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

6.  The computing device of claim 1, wherein 
the first size W1 is an average width of the first plurality of features, and 
the second size W3 is an average width of the second plurality of features, and the first size is different from the second size (NGs may be W1, smaller than the width W3 of the DGs, para 135).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110076221 (“Lee”) in view of US 2016/0043222 A1 (“Cho”). 
Lee teaches: a computing device, comprising: the integrated circuit comprising: 

a second plurality of features (125’ having width c2, Fig. 2F) above the substrate, 
wherein the first plurality of features and the second plurality of features are same features disposed in a first direction (left to right as shown), 
wherein the first plurality of features interleave with the second plurality of features (they interleave with every 125 being between and having as nearest neighbors two 125’; and every 125’ being between and having as nearest neighbors two 125), and 
wherein the first plurality of features have a first size c1 and the second plurality of features have a second size c2.  

Lee does not explicitly teach a memory; and the integrated circuit operatively coupled to the memory. Cho teaches a memory (e.g. 1130, Fig. 25, see para 194-197); and an integrated circuit (e.g. I/O 1120, controller 1110, Fig. 25, which may incorporate any devices 1-8 of the embodiments, see para 197), operatively coupled to the memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Cho to the invention of Lee. The motivation to do so is that the combination produces the predictable results of allowing for the finFET devices to be used in consumer electronics such as tablets or notebook computers (para 197) that require both logic processors and memory. 


4.  The computing device of claim 1, wherein the first plurality of features and the second plurality of features are fins (Lee, Si-fins) of transistors.  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of US 2007/0080387 A1 (“Liu”).
Re claim 7, Cho teaches claim 1 as discussed above, but does not explicitly disclose wherein the first plurality of features and the second plurality of features are a local subset of features of the integrated circuit die. However, it is well known to form fin-based devices such as finFETs in one region of a chip or wafer and other devices in another region. For example, Liu teaches forming memory in one region and logic in another region (Fig. 8), wherein the memory region has fin-based devices (see fins 309, Fig. 11, Fig. 16) whereas the logic region has planar (non-fin based) devices (Fig. 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Liu to the invention of Lee, including forming the fin-based devices as a local subset of features of the integrated circuit die. The motivation to do so is that the combination produces the predictable results of allowing for different devices to serve different functions in the chip or wafer, such as logic and memory (Fig. 16; see e.g. para 2-3).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. In the 8/26/21 remarks, on pages 10-11, Applicants argue that the amendment to claim 1 overcomes Lee. However, these amendments have necessitated a new grounds of rejection over Lee, but with a new interpretation of elements than previously used. The Offices notes that the elements recited in the rejection themselves alternate, and the claim does not prohibit other elements from being between within first plurality of features or within the second plurality of features. 
In the 8/26/21 remarks, on page 9, the Applicant acknowledges the rejection of certain claims over Cho in view of Lee. However, the Applicant did not specifically rebut that rejection, having only responded to the rejection over Lee individually. The rejection over Cho in view of Lee made in the previous office action is maintained herein. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Kevin Parendo/Primary Examiner, Art Unit 2819